        Case 1:20-cv-02625-LGS Document 160 Filed 12/22/20 Page 1 of 5




                                      The application is GRANTED. Because Plaintiff bears the burden of
December 21, 2020                     proof and Defendants' experts may rebut testimony Plaintiff's
                                      experts provide during a deposition, the parties shall reschedule the
                                      depositions of Defendants' expert witnesses to dates after the
VIA ECF FILING ONLY                   deposition of Dr. Davidson.
Hon. Lorna G. Schofield, U.S.D.J.
United States District Court, SDNY    Dated: December 22, 2020
500 Pearl Street                             New York, New York
New York, NY 10007

Re:    Powers v. Memorial Sloan Kettering Cancer Center, et al.
       Docket No. :                            1:20-cv-02625

Dear Judge Schofield:

In accordance with the Court’s Order (Doc. 154), on December 18, 2020, Defendants notified
Plaintiff that Defendants’ experts’ depositions will be re-scheduled to dates after
February 10, 2021, unless Dr. Davidson could be made available for his deposition by
January 10, 2021 (or any other date prior to the start of defendants’ depositions).
Notwithstanding the Court’s Order, Plaintiff responded that this was unacceptable and refused to
schedule depositions of Plaintiff’s Expert Dr. Davidson prior to Defendants’ experts, and
indicated he required Court intervention before he would agree to do so. (Exhibit “A”).

In granting an extension of expert discovery to February 28, 2021, the Court’s Order endorsed
the following:

       Expert discovery is extended to allow for the deposition of plaintiff’s expert, Dr.
       Davidson, to be held on February 10, 2021 or any date prior to the first defense
       expert deposition. The Court recognizes that the pandemic has caused difficulties
       for healthcare providers, such that expert discovery is extended to
       February 28, 2021 to allow for defendants’ experts to be deposed after Dr.
       Davidson. (Doc. 154).

Defendants’ respectfully seek the Court’s guidance to resolve this issue, and prevent Plaintiff
from apparently claiming some special treatment for Dr. Davidson.

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP

/s/ Betsy D. Baydala

Betsy D. Baydala

                                                                                             6961681
          Case 1:20-cv-02625-LGS Document 160 Filed 12/22/20 Page 2 of 5
Powers v. Memorial, et al.
Docket No.: 1:20-cv-02625
Page 2 of 2



cc:     via ECF filing

        Hendler Flores Law, PLLC
        1301 West 25th Street, Suite 400
        Austin, Texas 78705
        shendler@hendlerlaw.com
        rwebber@hendlerlaw.com
        lgoettsche@hendlerlaw.com




                                                                           6961681
Case 1:20-cv-02625-LGS Document 160 Filed 12/22/20 Page 3 of 5




                       Exhibit
                        “A”




        Defendants’ Response in Opposition December 21, 2020
                           1:20-cv-02625
                                                                                                                     Case 1:20-cv-02625-LGS Document 160 Filed 12/22/20 Page 4 of 5


Betsy D. Baydala

From:                                                                                                                                                            Scott Hendler <shendler@hendlerlaw.com>
Sent:                                                                                                                                                            Friday, December 18, 2020 8:20 PM
To:                                                                                                                                                              Betsy D. Baydala
Cc:                                                                                                                                                              Rebecca Webber; Laura Goettsche; Amanda Rosenfeld; Lakyn Segovia
Subject:                                                                                                                                                         Re: Powers (Zak) v. MSK - Expert Depositions


That’s unacceptable. The Court did not rule that all Plaintiff’s witnesses must testify before any defense witness. Your
witnesses have been noticed for deposition and you have no authority to unilaterally cancel and reschedule them. We
intend to proceed as noticed.

Scott Hendler


CEO and Managing Partner

Hendler Flores Law, PLLC
1301 West 25th Street, Suite 400
Austin, Texas 78705
Tel: 512-439-3202 | Fax: 512-439-3201 | Mobile: 512-658-1938
shendler@hendlerlaw.com
www.hendlerlaw.com

    The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




This message is intended only for the use of the addressee and may contain
information that is PRIVILEGED and CONFIDENTIAL, and/or may
contain ATTORNEY WORK PRODUCT. If you are not the intended recipient,
you are hereby notified that any dissemination of this communication is
strictly prohibited. If you have received this communication in error, please
delete all electronic copies of the message and its attachments, if any, destroy
any hard copies you may have created, and notify us immediately. Thank you.
Sent from my iPhone so please excuse errors and typos from autocorrect (and clumsy
thumbs).


On Dec 18, 2020, at 5:16 PM, Betsy D. Baydala <bbaydala@kbrlaw.com> wrote:


                                   Counselors,
                                                                                                                                                                                         1
            Case 1:20-cv-02625-LGS Document 160 Filed 12/22/20 Page 5 of 5


In accordance with the Court’s Order from today (Doc. 154), we will be re-scheduling Defendants’ expert
depositions of Drs. Bernstein, Fischman, Goldberg, and Rubinson to dates after February 10, 2021.

If Dr. Davison is available to be deposed on or before January 10, 2021 please advise as soon as
possible. Thank you.

Regards,
Betsy

Betsy D. Baydala l KAUFMAN BORGEEST & RYAN LLP
120 Broadway l New York, NY 10271
direct: 212.994.6538 l fax: 212.980.9291
vcard l email l website



Kaufman Borgeest & Ryan LLP requests electronic mail service for all documents. Please e-serve
all legal correspondence, motions, discovery, and pleadings, in addition to any other service
required by court rules. Thank you.

This electronic message contains information that may be privileged, confidential or otherwise protected from disclosure. The
information contained herein is intended for the addressee only. If you are not the addressee, any disclosure, copying, distribution
or use of the contents of this message (including any attachments) is prohibited. If you have received this electronic message in
error, please notify the sender immediately and destroy the original message and all copies.


<Doc. 154_Court's Order Granting Expert Extension 12.18.20.pdf>




                                                                 2
